DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed April 20, 2020.  Claims 1-10 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for PCT Patent Application No. PCT/JP2019/032310, filed on August 19, 2019, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 20, 2020 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification Objections
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.  Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.  Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

In claim 1: i) a detection unit, ii) an on-water exploration unit, iii) an underwater exploration unit, iv) a determination unit, and v) an emergency signal unit.
In claim 5: i) a weather observation unit.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In looking at the published Written Description in US Patent Publication No. 2022/0185436, with respect to claim 1:
i) a detection unit comprises a receiver for GPS signals and internal sensors, as described in para. 0013,
ii) an on-water exploration unit comprises a camera, as described in para. 0050, 
iii) an underwater exploration unit comprises a camera, as described in para. 0038, 
iv) a determination unit comprises a navigational generation device, as recited in para. 0074, and
v) an emergency signal unit comprises a receiver for receiving and analyzing distress signals, as recited in para. 0074.

In looking at the published Written Description in US Patent Publication No. 2022/0185436, with respect to claim 5:
i) a weather observation unit comprises one or more sensors for analyzing external weather conditions, as shown in Fig. 4. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claim 1, the terms “natural energy”, “necessary location”, “outside” and “accommodates” are relative terms which renders the claim indefinite. The terms “natural energy”, “necessary location”, “outside” and “accommodates” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

With respect to claim 3, the terms “thin” and “home position” are relative terms which renders the claim indefinite. The terms “thin” and “home position” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

With respect to claim 7, the term “threatening” is relative term which renders the claim indefinite. The term “threatening” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

With respect to claim 10, the term “certain water area” is relative term which renders the claim indefinite. The term “certain water area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The Office further notes that the rejections of claim 1 under 35 USC 112 extend to dependent claims 2-10 and are thus, at a minimum, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0385093, to Gordon II (hereinafter Gordon), in view of U.S. Patent Publication No. 2020/0012283, to Nguyen, and in further view of U.S. Patent No. 1,093,381, to Brown

As per claim 1, Gordon discloses An autonomous navigation type marine buoy comprising: a buoy body consisting of a floating body (e.g. see Fig. 1, and paras. 0047 and 0052, wherein a vessel 300 is provided including anchoring means and standard marine lighting 112); at least one internal sensor provided in the buoy body (e.g. see Fig. 9 and 24, and para. 0047, wherein a charging circuit system 106 is provided which would track and provide information related to a power level of the vessel 300); a detection unit that receives a GPS signal and information of the internal sensor (e.g. see wherein multiple computer system 102 receives GPS information, as well as available power of the vessel; also see Fig. 24, wherein a communication and guidance devise is provided); an on-water exploration unit that explores a state on a sea (e.g. see para. 0057, wherein a camera is mounted on a tower extension mast 86); an underwater exploration unit that explores a state under the sea (e.g. see Fig. 2 and para 0061, wherein a torpedo shaped hull 30 includes a camera); a determination unit that creates a navigation plan for the buoy body along a target route set based on position information of the buoy body detected by the detection unit and chart information (e.g. see Fig. 24 and para. 0070, wherein a communication and guidance system 400 is provided); a propulsion unit that propels the buoy body (e.g. see Fig. 13, and paras. 0030 and 0050-0051, wherein a propeller-driven propulsion system is provided); a navigation control unit that performs drive control of the propulsion unit so that the buoy body navigates according to the navigation plan generated by the determination unit (e.g. see Fig. 24, wherein the control center controls the propeller-driven propulsion system is provided); a power generation unit that generates power using natural energy (e.g. see Fig. 13, and paras. 0030 and 0050-0051, wherein the propeller-driven propulsion system includes a battery 104 charged through solar energy); a power storage unit that stores electricity generated by the power generation unit and supplies electricity to a necessary location in the buoy body (e.g. see Figs. 13 and 24, and paras. 0030 and 0050-0051, wherein the propeller-driven propulsion system includes a battery 104 charged through solar energy); a communication unit that communicates with an outside (e.g. see paragraph 0065, wherein the vessel communicates with an underwater ROV) wherein the autonomous navigation type marine buoy has an autonomous navigation mode of performing autonomous navigation to a set position on the sea (e.g. see Abstract, wherein the vessel includes autonomous mode for guidance), a home position mode of autonomously holding a home position at the set position on the sea (e.g. see paragraph 0054, wherein the vessel is held in a relatively static position).
Gordon fails to disclose every feature of an emergency signal unit that receives a distress signal and specifies a transmission position of the distress signal;… wherein the autonomous navigation type marine buoy has an autonomous navigation mode including a rescue mode of performing autonomous navigation to the transmission position of the distress signal on the sea when the distress signal is received. However, Nguyen teaches the receipt of a distress signal and autonomously moving the vessel proximate to the origin of the distress signal (e.g. see Fig. 3 and para. 0107). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vessel of Gordon to include receiving distress signals and traveling to the origin of the distress signal as an extended deployment function of Gordon, as described in the Abstract.
Gordon also fails to disclose every feature of an evacuation room that accommodates a victim. However, Brown teaches a life saving buoy having an internal compartment for housing and protecting an occupant (e.g. see Fig. 2 and p. 1, lines 16-28. It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vessel of Gordon to include providing a safe space for occupants of the vessel for the purpose of operation and/or repair of the vessel throughout use thereof.

As per claim 2, Gordon, as modified by Nguyen and Brown, teach the features of claim 1, and Nguyen further teaches wherein when the emergency signal unit receives the distress signal, the autonomous navigation type marine buoy autonomously goes to the transmission position of the distress signal to rescue on condition that the autonomous navigation type marine buoy is within a predetermined distance from the transmission position of the distress signal (e.g. see Fig. 3 and para. 0107, wherein Nguyen teaches the receipt of a distress signal and autonomously moving the vessel proximate to the origin of the distress signal; with respect to the movement being base upon a condition, the condition would be based upon receipt of the distress signal within a predetermined detection distance, particularly with system utilizing devices for detecting localized objects within the water). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vessel of Gordon to include receiving distress signals and traveling to the origin of the distress signal as an extended deployment function of Gordon, as described in the Abstract.

As per claim 3, Gordon, as modified by Nguyen and Brown, teach the features of claim 1, and Gordon further discloses further comprising a plurality of rotatable thin plate-like movable wings provided outside the buoy body located in the sea, wherein an extending direction of a rotating shaft of at least one movable wing is identical to a traveling direction of the buoy body, and the navigation control unit controls rotation angles of the plurality of movable wings, so that the buoy body is held at a home position when the buoy body is moved up and down by waves (e.g. see Figs. 3 and 4, wherein the propellers of the propeller-driven propulsion system includes a plurality of plate-like fin members that rotate about an axis, at least partially in the direction of the shaft that extends along a moving direction of the vessel, the office further notes that maintaining a position of the vessel would require rotation (i.e. controlling rotation angels of the propellers) as waves move the vessel up and down due to waves. 

As per claim 5, Gordon, as modified by Nguyen and Brown, teach the features of claim 1, and Gordon further discloses further comprising: a weather observation unit that observes weather; and a marine state observation unit that observes a marine state (e.g. the Office notes that the two cameras indicated in the rejection of claim 1 would observe weather and marine conditions). 

As per claim 6, Gordon, as modified by Nguyen and Brown, teach the features of claim 1, and Gordon further discloses wherein when the on-water exploration unit or the underwater exploration unit detects a moving object that has entered a certain area, the communication unit reports to a predetermined external location (e.g. the Office notes that the two cameras indicated in the rejection of claim 1 would observe weather and marine conditions; with respect to communication, the Office notes that in a certain configuration the vessel may also be remotely controlled meaning that captured images would be transmitted to the controller). 

As per claim 7, Gordon, as modified by Nguyen and Brown, teach the features of claim 1, and Nguyen further teaches further comprising a threatening unit, wherein when the on-water exploration unit or the underwater exploration unit detects a moving object that has entered a certain area, the communication unit automatically reports to a predetermined external location, and the threatening unit performs threatening operation (e.g. Nguyen teaches the receipt of a distress signal from an object in the water (i.e. determining a threatening condition) and autonomously moving the vessel proximate to the origin of the distress signal (i.e. detecting an object in a certain area and reports to the controller the location of the object and causes movement of the vessel to form a threatening operation)). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vessel of Gordon to include receiving distress signals and traveling to the origin of the distress signal as an extended deployment function of Gordon, as described in the Abstract.

As per claim 8, Gordon, as modified by Nguyen and Brown, teach the features of claim 1, and Gordon further discloses wherein the communication unit has a function as a wireless relay base station (e.g. see Abstract wherein communication to a remote controller is established, which would be wireless since the vessel is at sea).

As per claim 9, Gordon, as modified by Nguyen and Brown, teach the features of claim 1, and Gordon further discloses wherein the autonomous navigation type marine buoy has a local control mode and a remote control mode of receiving remote control from an outside, and the remote control mode has priority over the local control mode (e.g. see Abstract wherein communication to a remote controller is established, which as with most autonomous vehicles with remote control capabilities would override the autonomous control).

As per claim 10, Gordon, as modified by Nguyen and Brown, teach the features of claim 1, and Gordon further discloses a marine information system comprising a plurality of the autonomous navigation type marine buoys according to claim 1 arranged in a lattice form in a certain water area (e.g. the Office notes that the system of Gordon would include more than one vessel; with respect to being arranged in a lattice form, the Office further notes that it is a matter of Designer’s Choice on how best to deploy the vessels to create a desired region of application).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vessel of Gordon to include multiple vessels arranged in a lattice formation to best cover a desired region.

Allowable Subject Matter
Claim 4, which is currently rejected under 35 USC 112, would be allowable if amended to include the features of the claims which it depends upon, as well as amend the claim to overcome the rejections under 35 USC 112. The reason for allowance is as follows.
The features of the vessel including a thin plate-like first movable wing provided rotatably on a right side of the buoy body around a first rotating shaft orthogonal to a traveling direction of the buoy body; a thin plate-like second movable wing provided rotatably on a left side of the buoy body around a second rotating shaft orthogonal to the traveling direction of the buoy body; a thin plate-like third movable wing provided rotatably on a front side of the buoy body around a third rotating shaft parallel to the traveling direction of the buoy body; and a thin plate-like fourth movable wing provided rotatably on a front side of the buoy body around a fourth rotating shaft parallel to the traveling direction of the buoy body, when considered in view of the prior art renders the claim novel and non-obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes US Patent Publication Nos. 2020/0156753, 2020/0115012 and 2019/0072951, which relate to marine vehicles and/or buoys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669